The trial court determined that the defendant was entitled to a judgment in its favor, although the jury had returned a verdict for plaintiff. Judgment was entered for the defendant pursuant to Section 11601, General Code, the court having found, as appears by its judgment entry, that "upon the evidence adduced, the verdict of the jury was contrary to law, and the defendant is entitled in law to a judgment in its favor."
The verdict in favor of plaintiff was returned in the second trial of this cause. Upon the first trial, the jury disagreed and was discharged.
A motion for judgment notwithstanding the verdict presents a question of law, and plaintiff is entitled to the most favorable construction of the pleadings and the evidence. Under the provisions of the statute (Section 11601, General Code), the court is not permitted to weigh the evidence but is required to consider all the evidence which was submitted to the jury. Thereupon, if upon the application of the rule of "reasonable minds" it appears that the evidence has no probative value, a judgment can be entered for defendant.
It is a well settled rule that where the record discloses a conflict in the evidence, and where there is substantial evidence of probative value adduced on any material issue, including proximate cause, a jury question is presented.
There appears to be two aspects of proximate cause *Page 494 
when an issue arises in a workmen's compensation case. First, the status or relationship of employer and employee which discloses a causal connection between the character of the work assigned to the employee and his subsequent injury so that it can be said that the alleged injury falls within the statutory definition, as outlined in Section 1465-68, General Code, and, second, credible evidence that the acceleration of the death of the employee, as asserted by plaintiff in the instant case, was the proximate result of such injury so sustained.
In the fact statement in the majority opinion by Judge Fess, the material facts are carefully outlined. The issue of what constitutes an "injury" and the proximate cause thereof can not be adjudged apart from these facts, such as the age and asthmatic physical condition of decedent, his unfamiliarity with the work assigned to him, the strain imposed by reason of dust, the high speed of the conveyor line, the attitude of youthful fellow employees, and the short duration of his employment and its immediate harmful effect on his health. It may be inferred that the fact situation presented to decedent when he undertook this work, respecting the character of the employment and its harmful result, was unanticipated and unexpected.
In Malone v. Industrial Commission, 140 Ohio St. 292,43 N.E.2d 266, cited in the majority opinion, the court restated with approval and perhaps broadened the rule that while the alleged injury must be shown to have a causal connection with the employment, such relationship may arise either through its activities, its conditions or its environments.
With respect to the issue of causal relationship between the alleged injury and subsequent death, the medical evidence submitted was in direct conflict. This conflicting evidence was substantial and of probative *Page 495 
value. Under the rule, the issue of proximate causal relationship was one of fact rather than law.
The legal aspects of plaintiff's claim, in relation to its compensable character, are not wholly within the area of certainty. However, on the whole record and applying the rule of liberal construction, I am of the opinion that a jury issue was raised as to the legal status of plaintiff's claim — that is — as to the "injury," its unexpected or accidental character, and its causal relationship.
On this premise, there being no claim of prejudicial error in the submission of issues of fact to the jury, the motion for judgment should have been overruled.